United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fountain, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas P. Fochs, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0964
Issued: December 28, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 27, 2015 appellant, through counsel, filed a timely appeal from a February 20,
2015 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from January 31, 2014, the date of the most recent merit decision, to the
filing of this appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of appellant’s claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further merit review
pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 27, 2013 appellant, then a 59-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that on or before November 30, 2010 she sustained a left
1

5 U.S.C. § 8101 et seq.

knee condition requiring total arthroplasty. She attributed her condition to prolonged walking,
standing, mounting and dismounting her postal vehicle, and pushing and pulling a nutting cart to
load and unload her vehicle.
In a December 12, 2013 letter, OWCP advised appellant of the type of additional
evidence needed to establish her claim, including factual corroboration of the identified work
factors, and an opinion from her attending physician supporting that those factors caused the
claimed condition. In an attached questionnaire, it requested that she provide a detailed
description of the work activities which she believed contributed to her condition, and the
frequency and duration of these tasks. OWCP also requested that appellant describe all activities
outside of her federal employment, including sports, hobbies, computer usage, musical
instruments that she played, non-federal employment, volunteer, or recreational activities. It
afforded her 30 days to submit such evidence. Appellant did not respond to the injury.
In a second December 12, 2013 letter, OWCP requested that the employing establishment
provide comments from a knowledgeable supervisor on the accuracy of appellant’s statements.
Appellant’s supervisor responded on January 3, 2014, explaining that appellant’s assigned
delivery route required “entering and exiting a motor vehicle” as many as 500 times a work shift.
Appellant was also required to lift up to 70 pounds, and push and pull equipment loaded with up
to 250 pounds of mail and parcels. The supervisor emphasized that he had “no reason to doubt
[appellant’s] statement relative to this claim.” He provided a position description confirming the
duties appellant described.
By decision dated January 31, 2014, OWCP denied appellant’s claim, finding that she did
not establish the described work factors as factual because she did not respond to the
December 12, 2013 questionnaire. It further found that she failed to submit medical evidence.
In an October 13, 2014 letter, appellant asserted that an enclosed April 7, 2014 report
from Dr. Jack L. Rook, an attending Board-certified physiatrist, addressed “all the requirements
needed by [OWCP].” She did not request reconsideration.
Dr. Rook’s April 7, 2014 report noted that appellant had worked as a letter carrier for the
previous 19 years, assigned to walking routes. As of September 2011, appellant cased and
delivered a route requiring her to dismount her postal vehicle approximately 450 times a work
shift. Dr. Rook related her complaints of progressively worsening bilateral knee pain since
approximately 2004, exacerbated by dismounting her postal vehicle and walking while
delivering mail. Appellant underwent bilateral medial meniscus repairs using her private health
insurance. Her symptoms abated for several years, but eventually returned. A 2010 magnetic
resonance imaging (MRI) scan “demonstrated tricompartmental osteoarthritis with severe
patellofemoral changes and advanced degeneration of the remaining compartments.” Since
2010, appellant underwent bilateral total knee arthroplasties. OWCP accepted her right knee
condition based on the identical work factors and pathophysiologic mechanisms.2 Dr. Rook
opined that casing mail and walking while delivering mail placed “significant stress on
[appellant’s] left knee joint,” causing “a direct impact with the femoral condyles against the
2

Under File No. xxxxxx522, OWCP accepted an aggravation of right knee arthritis, culminating in a total right
knee arthroplasty.

2

menisci and tibial plateaus,” eroding “the cartilage on the opposing surfaces,” and accelerating
the development of osteoarthritis. Entering and dismounting appellant’s postal vehicle
approximately 450 times a work shift required contraction of the quadriceps musculature to
straighten her left leg, forcing the patella into the groove formed by the femoral condyles. This
process led to “progressive erosion of the opposing cartilaginous surfaces which include the
undersurface of the patella and the femoral condyle.” Dr. Rook noted that appellant had no
nonoccupational factors that would cause the left knee condition.
In a January 15, 2015 letter received on January 26, 2015, appellant requested
reconsideration, asking that OWCP review the April 7, 2014 report from Dr. Rook.
By decision dated February 20, 2015, OWCP denied appellant’s request for a review of
the merits of the claim, as the evidence submitted was irrelevant or immaterial to the claim. It
found that as her claim was denied based on fact of injury, Dr. Rook’s medical opinion was
irrelevant and did not warrant a merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,3
section 10.606(b)(3) of Title 20 of the Code of Federal Regulations provide that a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) submit relevant and
pertinent new evidence not previously considered by OWCP.4 Section 10.608(b) provides that
when an application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.5
In support of a request for reconsideration, an appellant is not required to submit all
evidence which may be necessary to discharge his or her burden of proof.6 Appellant need only
submit relevant, pertinent evidence not previously considered by OWCP.7 When reviewing an
OWCP decision denying a merit review, the function of the Board is to determine whether
OWCP properly applied the standards set forth at section 10.606(b)(3) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.8

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(3).

5

Id. at § 10.608(b). See also D.E., 59 ECAB 438 (2008).

6

Helen E. Tschantz, 39 ECAB 1382 (1988).

7

See 20 C.F.R. § 10.606(b)(3). See also Mark H. Dever, 53 ECAB 710 (2002).

8

Annette Louise, 54 ECAB 783 (2003).

3

ANALYSIS
Appellant claimed that she sustained a left knee condition. In her November 27, 2013
claim form, the only document of record containing her direct description of work factors, she
attributed her condition to walking, standing, pushing and pulling a loaded nutting cart, and
entering and exiting her delivery vehicle. On December 12, 2013 OWCP requested that
appellant submit a detailed statement specifying the frequency and duration of the tasks listed on
her claim form. Although appellant’s supervisor provided a job description and generally
corroborated appellant’s remarks on her claim form, appellant did not provide the information
OWCP requested. Due to the lack of appellant’s factual statement, OWCP issued its January 31,
2014 decision denying the claim, finding that appellant failed to establish factual component of
fact of injury, as the claimed work incidents were not established.
Appellant requested a merit review on January 26, 2015, asserting that a medical report
from Dr. Rook, an attending Board-certified physiatrist, was sufficient to establish fact of injury.
However, OWCP denied reconsideration by decision dated February 20, 2015, finding that the
evidence submitted in support of the request was irrelevant to the claim. The issue now before
the Board is whether OWCP properly denied appellant’s January 26, 2015 request for a merit
review. This entails examining the evidence submitted, and determining whether it showed that
OWCP committed a legal error in its January 31, 2014 decision, or whether it constituted new,
relevant evidence or argument on the critical issue of whether the work incidents were
established.
In support of her reconsideration request, appellant submitted Dr. Rook’s April 7, 2014
report, relating her account of prolonged walking, and climbing in and out of her delivery vehicle
approximately 450 times a work shift. However, Dr. Rook is not qualified as a finder of fact in
this case as there is no evidence that he had direct knowledge of her duties. His repetition of
appellant’s account is not competent factual evidence.9 Dr. Rook’s medical opinion is irrelevant
to the underlying factual issue. The Board has held that evidence which does not address the
particular issue involved does not constitute a basis for reopening a case.10
A claimant may be entitled to a merit review by submitting new and relevant evidence or
argument. Appellant did not do so in this case. Therefore, pursuant to 20 C.F.R. § 10.608,
OWCP properly denied her request for a review of the merits of the claim.
On appeal counsel asserts that OWCP improperly rejected appellant’s uncontroverted
explanation of events. As set forth above, appellant failed to provide the detailed description of
her work factors requested by OWCP. Counsel also contends that OWCP improperly rejected
Dr. Rook’s opinion as it relied on him to accept a right knee condition and arthroplasty in one of
appellant’s other claims. However, as OWCP denied the claim based on failure to establish a
factual basis for the claim, Dr. Rook’s medical opinion is irrelevant. Additionally, counsel

9

See Bonnie A. Contreras, 57 ECAB 364 (2006) (where a claimant did not establish an employment incident
alleged to have caused an injury, it was not necessary to consider any medical evidence).
10

E.O., Docket No. 15-0635 (issued June 5, 2015). See also Edward Matthew Diekemper, 31 ECAB 224 (1979).

4

alleges that OWCP did not meet its obligation to assist in the development of the evidence. The
Board finds that OWCP properly developed appellant’s claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for review of the merits
of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 20, 2015 is affirmed.
Issued: December 28, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

